Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This communication is in response to the action filed on 07/28/2021. After a thorough search, prosecution history, double patenting review and view of the prior arts of record claim 1, 12 and 20 are allowed.
Reasons for Allowance
The following is an Examiner’s reason for allowance: claims 1, 12 and 20 are allowed because the prior art of record the combination of Oliner (US20180032861) in view of Sapoznik (US20180012231) and in further view of Webber (US20180113676) failed anticipate or render obvious the following claim limitations, “first artificial neural network (ANN) that includes a first encoder and that has been trained on the first subset of incident reports such that the first encoder can generate word vector representations within a first semantically encoded vector space for words present in text strings of the first subset of incident reports”, “a server device configured to: obtain a second criterion representative of a second subset of incident reports from the corpus of incident reports”, “generate word vector representations for words present in text strings of incident reports of the second subset of incident reports, wherein generating the word vector representations when the similarity is greater than a threshold similarity level comprises using the first encoder to generate the word vector representations” and “wherein generating the word vector representations when the similarity is less than a threshold similarity level”. The prior arts of record taught automated data-generation for event-based system; automatically 
Through further continued searching some relevant prior arts were located but do not teach the above claim limitations. Lord (US20120258776) teaches methods and systems for content processing. Willse (US7158983) teaches text analysis technique. The dependent claims 2-11 and 13-19 depend on the allowed claims 1, 12 and 20, therefore the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T.W. /            Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454